Curia, per Evans, J.
I think the jury were well • warranted in the conclusion that the negroes had been purchased on the joint account of Kerton and Dickinson ; and if so, the sale by one, after notice, for the benefit of both, was a conversion by both. Indeed, I think there is little doubt that the refusal of the stage driver to take the plaintiff to Charleston, was a contrivance of the partner in Georgetown, to prevent the plaintiff’s reaching Charleston until after notice had been given to Dickinson that the plaintiff was in pursuit of the negroes, so as to enable him to put them out of the way.
*512But the jury, in their indignation at the defendant’s conduct, have clearly given a greater amount of damages than they were authorized by law to do. In trover, according to all the authorities, the value of the negroes, with hire or interest, was the legal measure of damages. The highest price set on the negroes was $1375. From the conversón to the trial was about thirteen months. The interest for this time is $104, making in all $1479.
This is the highest verdict, according to the evidence, that the jury could have given. There must, therefore, be a new trial, unless the plaintiffs release all of their verdict above that sum. If they do so release, then the motion for a new trial is refused.
RichaRdson, O’Neall, ButleR, WaRdlaw and Frost, JJ. concurred.